 

ADAMIS PHARMACEUTICALS CORPORATION 10-K [admp_10k-123116.htm]

 

 

Exhibit 10.4

 

ADAMIS PHARMACEUTICALS CORPORATION

 

RESTRICTED STOCK UNIT AWARD GRANT NOTICE
AND AWARD AGREEMENT

 

(2009 EQUITY INCENTIVE PLAN)

 

Capitalized terms used but not otherwise defined herein shall have the meanings
given to them in the Adamis Pharmaceuticals Corporation 2009 Equity Incentive
Plan (the “Plan”).

 

Participant Name:________________________

 

NOTICE OF RESTRICTED STOCK UNIT GRANT

 

Adamis Pharmaceuticals Corporation (the “Company”) has granted the individual
(“Participant”) named above an Award of Restricted Stock Units (the “RSUs” or
“Restricted Stock Units”), on the terms and conditions of the Plan and this
Restricted Stock Unit Award Grant Notice and Award Agreement, including the
Terms and Conditions of Restricted Stock Unit Grant attached hereto as Exhibit A
(the “Terms and Conditions”), each of which is incorporated herein in its
entirety and made a part hereof (collectively, the “Award Agreement”), as
follows:

 

Grant Number:_______________________________

 

Date of Grant:_______________________________

 

Vesting Commencement Date:___________________

 

Number of RSUs:_____________________________

 

Vesting Schedule: See below

 

Vesting Schedule

 

The shares subject to this RSU Award Agreement shall vest as follows:

 

(a)                [Sample vesting language:] [__% of the total number of RSUs
will vest on the _______ anniversary of the Vesting Commencement Date, and ___%
of the total number of RSUs will vest on each _______ anniversary thereafter,
subject to Participant’s Continuous Service to the Company through the vesting
date, and shall vest earlier in the circumstances described in this Award
Agreement.] [In the event of a Change in Control (as defined in the Plan and
provided that the Change in Control constitutes a change in control event
described in paragraph (a)(2)(A)(v) of Section 409A or any other applicable
provisions of Section 409A regarding change in control events) before
Participant’s RSUs are fully vested, then all of the unvested RSUs subject to
this Award shall become fully vested immediately prior to the effective date of
such Change in Control and the Shares subject to this RSU shall be issued
immediately prior to such Change in Control.] [Note: actual vesting language to
match vesting schedule approved by the Board or the Committee.] In addition,
vesting of the Restricted Stock Units may be subject to acceleration to the
extent provided in this Award Agreement or in the Plan.

 

1 

 

 

(b)               [Sample vesting language:] [Vesting shall cease upon the
termination of Participant’s Continuous Service except as otherwise provided
herein.]

 

(c)                [Sample vesting language:] In the event of Participant’s
separation from service, as defined in Section 409A, and cessation of Continuous
Service due to Participant’s death before the RSUs are fully vested, then the
unvested RSUs subject to this Award shall vest as follows:
_____________________________.

 

(d)               [Sample vesting language] In the event of Participant’s
separation from service, as defined in Section 409A, and cessation of Continuous
Service due to Participant’s Disability, as defined in the Plan and provided
that such Disability constitutes “disability” as defined in Section 409A, then
the unvested RSUs subject to this Award shall vest as follows:
_____________________.

 

(e)                [Sample vesting language] In the event that Participant’s
Continuous Service to the Company terminates or ceases in circumstances other
than as described above, then unless expressly otherwise provided in a written
agreement executed by the Company and Participant, any unvested Restricted Stock
Units will terminate immediately (regardless of the reason for such termination
and whether or not later found to be invalid or in breach of employment laws in
the jurisdiction where Participant is providing services) and, unless otherwise
expressly provided in the Award Agreement or otherwise determined by the
Company, Participant’s right to vest in the Restricted Stock Units under the
Plan, if any, will terminate as of such date and will not be extended by any
notice or severance period.

 

For purposes of this Award Agreement, “Section 409A” means Section 409A of the
Code, and any U.S. Treasury Regulations and U.S. Internal Revenue Service
guidance thereunder, as each may be amended from time to time.

 

Additional Terms/Acknowledgements

 

By accepting (whether in writing, electronically or otherwise) the Restricted
Stock Units, Participant acknowledges and agrees to the following: Participant
understands that Participant’s employment or consulting relationship or service
with the Company or a Parent or Subsidiary is for an unspecified duration, can
be terminated at any time (i.e., is at will), except where otherwise prohibited
by applicable law, and that nothing in this Notice, the Award Agreement or the
Plan changes the nature of that relationship. Participant acknowledges that the
vesting of the Restricted Stock Units pursuant to this Award Agreement is earned
only by Continuous Service to the Company or Parent or Subsidiary. By accepting
the Restricted Stock Units, Participant consents to the electronic delivery of
materials as set forth in the Award Agreement.

 

By Participant’s signature and the signature of the Company’s representative
below, Participant and the Company agree that this Award of Restricted Stock
Units is granted under and governed by the terms and conditions of the Award
Agreement. Participant acknowledges that he or she has reviewed the Plan and the
Award Agreement, has had an opportunity to obtain the advice of counsel prior to
executing this Award Agreement, and fully understands all provisions of the Plan
and the Award Agreement. Participant hereby agrees to accept as binding,
conclusive and final all decisions or interpretations of the Committee upon any
questions relating to the Plan or the Award Agreement.

 

2 

 

 

Participant acknowledges that as of the Date of Grant, this Restricted Stock
Unit Grant Notice, the Award Agreement and the Plan set forth the entire
understanding between Participant and the Company regarding the acquisition of
the RSU pursuant to the Award specified above and supersede all prior oral and
written agreements on the terms of this Award with the exception, if applicable,
of any compensation recovery policy that is adopted by the Company or is
otherwise required by applicable law.

  

PARTICIPANT:

 

    Signature       Print Name  

 

ADAMIS PHARMACEUTICALS CORPORATION

 

By:    

Name:    

Title:    

 

3 

 

 

EXHIBIT A

 

TERMS AND CONDITIONS OF RESTRICTED STOCK UNIT GRANT

 

1.              Grant. The Company has granted to Participant an Award of
Restricted Stock Units (the “RSUs” or “Restricted Stock Units”) in the amount
set forth on the first page of the Restricted Stock Unit Grant Notice and Award
Agreement (the “Notice of Grant”), subject to all of the terms and conditions of
this Award Agreement and of the Plan. In the event of a conflict between the
terms and conditions of the Plan and the terms and conditions of this Award
Agreement, the terms and conditions of the Plan will prevail. Capitalized terms
used but not otherwise defined herein shall have the meanings given to them in
the Plan.

 

2.              Settlement; Issuance of Shares.

 

(a)                Each Restricted Stock Unit represents the right to receive
one share of common stock of the Company (“Share”) on the date such Restricted
Stock Unit vests. Unless and until the Restricted Stock Units have vested in the
manner set forth in the Award Agreement, Participant will have no right to
Shares pursuant to any such Restricted Stock Units. Any Restricted Stock Units
that vest in accordance with the Award Agreement will be settled and paid to
Participant (or in the event of Participant’s death, to his or her estate) in
whole Shares, subject to Participant satisfying any obligations for Tax-Related
Items (as defined in Section 7). Subject to the provisions of Section 4, such
vested Restricted Stock Units will be settled and paid in whole Shares as soon
as reasonably practicable after vesting, but in each such case within thirty
(30) days following the vesting date (the “Original Issuance Date”) (or as
otherwise provided below). In no event will Participant be permitted, directly
or indirectly, to specify the taxable year of the payment of any Shares under
this Award. Settlement of RSUs shall be in Shares. Settlement means the delivery
to Participant of the Shares vested under the RSUs. Fractional Shares will not
be issued, and any fraction of a share will be rounded down to the nearest whole
share. Prior to actual settlement of any vested Restricted Stock Units, such
Restricted Stock Units will represent an unsecured obligation of the Company,
payable (if at all) only from the general assets of the Company. The RSU Award
is unfunded, and Participant shall be considered an unsecured creditor of the
Company with respect to the Company’s obligation, if any, to issue Shares
pursuant to this Award Agreement. Participant shall not have voting or any other
rights as a stockholder of the Company with respect to the Shares that are
issuable pursuant to this Award Agreement until such Shares are issued to
Participant pursuant to this Award Agreement. Upon such issuance, Participant
will obtain full voting and other rights as a stockholder of the Company.
Nothing contained in this Award Agreement, and no action taken pursuant to its
provisions, shall create or be construed to create a trust of any kind or a
fiduciary relationship between Participant and the Company or any other person.

 

- 1 - 

 

 

(b)               Except with respect to issuance of Shares upon vesting and
settlement of this RSU immediately before the occurrence of a Change in Control
as described in the Notice of Grant, if (i) the Original Issuance Date does not
occur (1) during an “open window period” applicable to Participant, as
determined by the Company in accordance with the Company’s then-effective policy
on trading in Company securities, or (2) on a date when Participant is otherwise
permitted to sell shares of Common Stock on an established stock exchange, stock
market or quotation system (including, but not limited to, under a previously
established Rule 10b5-1 trading plan) and sale of such shares would not violate
any “lock-up” agreement undertaken in connection with an issuance of securities
by the Company or any applicable registration requirements under the Securities
Act of 1933, as amended, or any provision of the federal securities laws, and
(ii) either withholding taxes do not apply or the Company elects, prior to the
Original Issuance Date, (1) not to satisfy the Tax-Related Items described in
Section 7 by withholding shares of Common Stock from the shares otherwise due,
on the Original Issuance Date, to Participant under this Award, (2) not to
permit Participant to enter into a “same day sale” or other similar commitment
with a broker-dealer pursuant to Section 7 of this Agreement (including, but not
limited to, a commitment under a previously established Rule 10b5-1 trading
plan) and (3) not to permit Participant to pay Participant’s Tax-Related Items
in cash, then the shares that would otherwise be issued to Participant on the
Original Issuance Date will not be delivered on such Original Issuance Date and
will instead be delivered on the first business day when Participant is not
prohibited under the Company’s policies, applicable laws or any applicable
lock-up agreement from selling shares of the Company’s Common Stock in the open
public market, but in no event later than December 31 of the calendar year in
which the Original Issuance Date occurs (that is, the last day of Participant’s
taxable year in which the Original Issuance Date occurs), or, if and only if
permitted in a manner that complies with Treasury Regulation
Section 1.409A-1(b)(4), no later than the date that is the 15th day of the third
calendar month of the year following the year in which the shares of Common
Stock under this Award are no longer subject to a “substantial risk of
forfeiture” within the meaning of Treasury Regulation Section 1.409A-1(d).
Delivery of the shares pursuant to the provisions of this Section is intended to
comply with the requirements for the short-term deferral exemption available
under Section 409A (as defined below, and including Treasury Regulations
Section 1.409A-1(b)(4)) and shall be construed and administered in such manner.
The form of delivery (e.g., a stock certificate or electronic entry evidencing
such shares) shall be determined by the Company.

 

3.              Vesting.

 

(a)                Except as otherwise provided herein, the Restricted Stock
Units to which this Award Agreement relates will vest in accordance with the
vesting provisions set forth in the Notice of Grant, and vesting will cease upon
the termination of Participant’s Continuous Service. Except with respect to
vesting of this RSU upon the occurrence of certain events as described in the
Notice of Grant, upon termination of Participant’s Continuous Service, the
unvested portion of the RSU on the date of such termination will be forfeited at
no cost to the Company and Participant will have no further right, title or
interest in or to such RSU or the Shares of Common Stock underlying such RSU.

 

(b)               The Committee or the Board may at any time accelerate the
vesting schedule specified in this Award Agreement.

 

4.              Committee Discretion.

 

(a)                The Committee, in its discretion, may accelerate the vesting
of the balance, or some lesser portion of the balance, of the unvested
Restricted Stock Units at any time, subject to the terms of the Plan. If so
accelerated, such Restricted Stock Units will be considered as having vested as
of the date specified by the Committee. The payment of Shares vesting pursuant
to this Section will in all cases be paid at a time or in a manner that is
intended to be exempt from, or comply with, Section 409A. For purposes of the
Award Agreement, “Section 409A” means Section 409A of the Code, and any U.S.
Treasury Regulations and U.S. Internal Revenue Service guidance thereunder, as
each may be amended from time to time.

 

- 2 - 

 

 

(b)               Notwithstanding anything in the Plan or the Award Agreement to
the contrary, if the vesting of the balance, or some lesser portion of the
balance, of the Restricted Stock Units is accelerated in connection with the
termination of Participant’s providing Continuous Service (and provided that
such termination constitutes a “separation from service” within the meaning of
Section 409A, as determined by the Company), other than due to Participant’s
death, and if (x) Participant is a “specified employee” within the meaning of
Section 409A at the time of such cessation of Participant’s providing Continuous
Service and (y) the payment of Shares pursuant to such accelerated Restricted
Stock Units will result in the imposition of additional tax under Section 409A
if paid to Participant on or within the six (6) month period following the
cessation of Participant’s providing Continuous Service, then the payment of
such accelerated Restricted Stock Units will not be made until the date that is
six (6) months and one (1) day following the date of termination of
Participant’s providing Continuous Service, except in the event of Participant’s
death following the cessation of Participant’s providing Continuous Service, in
which case, the Restricted Stock Units will be paid in Shares to Participant’s
estate as soon as practicable following his or her death. It is the intent of
the Award Agreement that the Award Agreement and all payments and benefits
hereunder be exempt from, or comply with, the requirements of Section 409A so
that none of the Restricted Stock Units provided under the Award Agreement or
Shares issuable thereunder will be subject to the additional tax imposed under
Section 409A, and any ambiguities herein will be interpreted to be so exempt or
so comply. Each payment payable under the Award Agreement is intended to
constitute a separate payment for purposes of Section 409A (including U.S.
Treasury Regulation Section 1.409A-2(b)(2)).

 

5.              Forfeiture upon Termination of Providing Continuous Service.
Subject to the vesting provisions set forth in the Notice of Grant, the balance
of the Restricted Stock Units that have not vested as of the time of the
termination of Participant’s providing Continuous Service (regardless of the
reason for such termination and whether or not later found to be invalid or in
breach of labor laws in the jurisdiction where Participant is employed or the
terms of Participant’s employment or service agreement, if any, and will not be
extended by any notice period mandated under local employment laws), and
Participant’s right to acquire any Shares hereunder, will terminate immediately
in accordance with the provisions set forth in the Notice of Grant, without
payment of any consideration to Participant. In case of any dispute as to
whether termination of Continuous Service has occurred, the Committee will have
sole discretion to determine whether such termination has occurred (including
whether you may still be considered to be providing Services while on a leave of
absence) and the effective date of such termination.

 

6.              Death of Participant. Any distribution or delivery to be made to
Participant under the Award Agreement will, if Participant is then deceased, be
made to the administrator or executor of Participant’s estate. Any such
transferee must furnish the Company with (a) written notice of his or her status
as transferee, and (b) evidence satisfactory to the Company to establish the
validity of the transfer and compliance with any laws or regulations pertaining
to said transfer.

 

- 3 - 

 

 

7.              Tax Obligations.

 

(a)                Responsibility for Taxes. Notwithstanding any contrary
provision of the Award Agreement, no certificate representing the Shares (or
proceeds from the sale of Shares) will be issued to Participant, unless and
until satisfactory arrangements (as determined by the Company) will have been
made by Participant with respect to the payment of income, employment, social
insurance, payroll tax, fringe benefit tax, tax withholding obligations, or
other tax-related items related to Participant’s participation in the Plan and
legally applicable to Participant or deemed by the Company or Participant’s
employer (the “Employer”) in its discretion to be an appropriate charge to
Participant (even if legally applicable to the Company or the Employer)
(“Tax-Related Items”) which the Company determines must be withheld with respect
to the Restricted Stock Units or the Shares. Participant acknowledges that the
Company and/or the Employer (i) make no representations or undertakings
regarding the treatment of any Tax-Related Items in connection with any aspect
of the Restricted Stock Units, including, but not limited to, the grant or
vesting of the Restricted Stock Units, the subsequent sale of Shares acquired
upon vesting of the Restricted Stock Units and the receipt of any dividends; and
(ii) do not commit to and are under no obligation to structure the terms of the
grant or any aspect of the Restricted Stock Units to reduce or eliminate
Participant’s liability for Tax-Related Items or achieve any particular tax
result. Participant acknowledges and agrees that the ultimate liability for all
Tax-Related Items legally due by Participant is and remains Participant’s
responsibility. Further, if Participant is subject to tax in more than one
jurisdiction between the Date of Grant and the date of any relevant taxable or
tax withholding event, as applicable, Participant acknowledges and agrees that
the Company and/or the Employer (or former employer, as applicable) may be
required to withhold or account for Tax-Related Items in more than one
jurisdiction. Participant acknowledges that the Company has advised Participant
to consult a tax adviser regarding Participant’s tax obligations prior to
settlement of this RSU or issuance or disposition of any Shares in the
jurisdiction where Participant is subject to tax.

 

(b)               Tax Withholding. Prior to the vesting of the Restricted Stock
Units and settlement and issuance of Shares, Participant will pay or make
adequate arrangements satisfactory to the Company and/or the Employer to satisfy
all withholding and payment obligations of Tax-Related Items of Participant, the
Company and/or the Employer. In this regard, Participant authorizes the Company
and/or the Employer, or their respective agents, at their discretion, to satisfy
the obligations with regard to all Tax-Related Items by withholding from
Participant’s wages or other cash compensation paid to Participant by the
Company and/or the Employer, or withholding from proceeds of the sale of Shares
acquired upon vesting of the Restricted Stock Units either through a voluntary
sale or through a mandatory sale arranged by the Company (on Participant’s
behalf pursuant to this authorization) without further consent from Participant.
If withholding is performed from proceeds from the sale of Shares acquired upon
vesting of the Restricted Stock Units, the Company may withhold or account for
Tax-Related Items by considering maximum applicable rates, in which case
Participant will receive a refund of any over-withheld amount in cash and will
have no entitlement to the Common Stock equivalent. Alternatively, or in
addition, if permissible under applicable local law, the Committee, in its sole
discretion and pursuant to such procedures as it may specify from time to time,
may permit or require Participant to satisfy his or her obligations for
Tax-Related Items, in whole or in part (without limitation) by (i) delivery of
cash or check to the Company or the Employer, (ii) electing to have the Company
withhold otherwise deliverable Shares having a Fair Market Value (measured as of
the delivery date) equal to the minimum statutory amounts required to be
withheld for federal, state, and local tax purposes, (iii) selling a sufficient
number of Shares otherwise deliverable to Participant through such means as the
Company may determine in its sole discretion (whether through a broker or
otherwise) equal to the amount required to be withheld, or (iv) any other
arrangement approved by the Company or the Committee (and in compliance with the
Company’s insider trading policy, if applicable; provided, that if Participant
is a Section 16 officer of the Company under the Securities Exchange Act of
1934, as amended, then the Committee (as constituted in accordance with Rule
16b-3 under the Exchange Act) shall establish the method of withholding from the
alternatives above, any share withholding procedure will be subject to the
express prior approval of the Committee, and the Committee shall establish the
method prior to the taxable or withholding event.  Further, to the extent
determined appropriate by the Company in its discretion, the Company will have
the right (but not the obligation) to satisfy any obligations for Tax-Related
Items by reducing the number of Shares otherwise deliverable to Participant. If
the obligation for Tax-Related Items is satisfied by withholding in Shares, for
tax purposes, Participant is deemed to have been issued the full number of
Shares subject to the vested Restricted Stock Units, notwithstanding that a
number of the Shares are held back solely in respect of the Tax-Related Items.
In the event the Company’s obligation to withhold arises prior to the delivery
to Participant of Common Stock or it is determined after the delivery of Common
Stock to Participant that the amount of the Company’s withholding obligation was
greater than the amount withheld by Participant, Participant agrees to indemnify
and hold the Company harmless from any failure by the Company to withhold the
proper amount.

 

- 4 - 

 

 

8.              Rights as Stockholder. Neither Participant nor any person
claiming under or through Participant will have any of the rights or privileges
of a stockholder of the Company in respect of any Shares deliverable hereunder,
unless and until certificates representing such Shares will have been issued,
recorded on the records of the Company or its transfer agents or registrars, and
delivered to Participant. After such issuance, recordation and delivery,
Participant will have all the rights of a stockholder of the Company with
respect to voting such Shares and receipt of dividends and distributions on such
Shares.

 

9.              No Guarantee of Continued Service. PARTICIPANT ACKNOWLEDGES AND
AGREES THAT THE VESTING OF THE RESTRICTED STOCK UNITS PURSUANT TO THE VESTING
SCHEDULE HEREOF IS EARNED ONLY BY CONTINUING TO PROVIDE CONTINUOUS SERVICE TO
THE EMPLOYER, OR THE COMPANY (OR A PARENT OR SUBSIDIARY OF THE COMPANY) AND NOT
THROUGH THE ACT OF BEING HIRED, BEING GRANTED THIS AWARD OF RESTRICTED STOCK
UNITS OR ACQUIRING SHARES HEREUNDER. PARTICIPANT FURTHER ACKNOWLEDGES AND AGREES
THAT THE AWARD AGREEMENT, THE TRANSACTIONS CONTEMPLATED HEREUNDER AND THE
VESTING SCHEDULE SET FORTH HEREIN DO NOT CONSTITUTE AN EXPRESS OR IMPLIED
PROMISE OF CONTINUED EMPLOYMENT OR CONSTINUOUS SERVICE FOR THE VESTING PERIOD,
FOR ANY PERIOD, OR AT ALL, AND WILL NOT INTERFERE IN ANY WAY WITH PARTICIPANT’S
RIGHT OR THE RIGHT OF THE EMPLOYER, THE COMPANY OR ANY PARENT OR SUBSIDIARY OF
THE COMPANY TO TERMINATE PARTICIPANT’S RELATIONSHIP AS A SERVICE PROVIDER OR AS
PROVIDING CONTINUOUS SERVICE AT ANY TIME.

 

- 5 - 

 

 

10.            Nature of Grant. In accepting the grant, Participant
acknowledges, understands and agrees that:

 

(a)               the Award of the Restricted Stock Units is voluntary and
occasional and does not create any contractual or other right to receive future
Awards of Restricted Stock Units, or benefits in lieu of Restricted Stock Units,
even if Restricted Stock Units have been granted in the past;

 

(b)               all decisions with respect to future Awards of Restricted
Stock Units or other awards, if any, will be at the sole discretion of the
Company;

 

(c)                Participant is voluntarily participating in the Plan;

 

(d)                the Restricted Stock Units and the Shares subject to the
Restricted Stock Units are not intended to replace any pension rights or
compensation;

 

(e)                the Restricted Stock Units and the Shares subject to the
Restricted Stock Units, and the income and value of same, are not part of normal
or expected compensation or salary for any purpose including, but not limited
to, calculating any severance, resignation, termination, redundancy, dismissal,
end-of-service payments, bonuses, long-service awards, pension or retirement or
welfare benefits or similar payments;

 

(f)                the future value of the underlying Shares is unknown,
indeterminable and cannot be predicted with certainty;

 

(g)               unless otherwise provided in the Plan or by the Company in its
discretion, the Restricted Stock Units and the benefits evidenced by the Award
Agreement do not create any entitlement to have the Restricted Stock Units or
any such benefits transferred to, or assumed by, another company nor be
exchanged, cashed out or substituted for, in connection with any corporate
transaction affecting the Shares;

 

(h)               the Restricted Stock Units and the Shares subject to the
Restricted Stock Units are not part of normal or expected compensation or salary
for any purpose;

 

(i)                 no claim or entitlement to compensation or damages shall
arise from forfeiture of the Restricted Stock Units resulting from the
termination of Participant’s employment or status as providing Continuous
Service to the Employer, the Company or any Parent or Subsidiary of the Company
(for any reason whatsoever whether or not later found to be invalid or in breach
of employment laws in the jurisdiction where Participant is a service provider
or the terms of Participant’s employment or service agreement, if any), and in
consideration of the Award of the Restricted Stock Units to which Participant is
otherwise not entitled, Participant irrevocably agrees never to institute any
claim against the Employer, the Company or any Parent or Subsidiary of the
Company, waives his or her ability, if any, to bring any such claim, and
releases the Company, any Parent, any Subsidiary and the Employer from any such
claim; if, notwithstanding the foregoing, any such claim is allowed by a court
of competent jurisdiction, then, by participating in the Plan, Participant shall
be deemed irrevocably to have agreed not to pursue such claim and agrees to
execute any and all documents necessary to request dismissal or withdrawal of
such claim;

 

- 6 - 

 

 

(j)                 the Plan is established voluntarily by the Company, it is
discretionary in nature and it may be modified, amended, suspended or terminated
by the Company at any time, to the extent permitted by the Plan;

 

(k)                nothing in this Award Agreement (including, but not limited
to, the vesting of the RSU or the issuance of the Shares subject to the RSU),
the Plan or any covenant of good faith and fair dealing that may be found
implicit in this Award Agreement or the Plan shall: (i) confer upon Participant
any right to continue in the employ of, or affiliation with, the Company or an
Affiliate; (ii) constitute any promise or commitment by the Company or an
Affiliate regarding the fact or nature of future positions, future work
assignments, future compensation or any other term or condition of employment or
affiliation; (iii) confer any right or benefit under this Award Agreement or the
Plan unless such right or benefit has specifically accrued under the terms of
this Agreement or Plan; or (iv) deprive the Company of the right to terminate
Participant at will and without regard to any future vesting opportunity that
Participant may have; and

 

(l)                 the Company has the right to reorganize, sell, spin-out or
otherwise restructure one or more of its businesses or Affiliates at any time or
from time to time, as it deems appropriate (a “reorganization”). Such a
reorganization could result in the termination of Participant’s Continuous
Service, or the termination of Affiliate status of Participant’s employer and
the loss of benefits available to Participant under this Agreement, including
but not limited to, the termination of the right to continue vesting in the RSU.
This Award Agreement, the Plan, the transactions contemplated hereunder and the
vesting schedule set forth herein or any covenant of good faith and fair dealing
that may be found implicit in any of them do not constitute an express or
implied promise of continued engagement as an employee or consultant for the
term of this Agreement, for any period, or at all, and shall not interfere in
any way with the Company’s right to conduct a reorganization.

 

11.            No Advice Regarding Grant. The Company is not providing any tax,
legal or financial advice, nor is the Company making any recommendations
regarding Participant’s participation in the Plan, or Participant’s acquisition
or sale of the underlying Shares. Participant is hereby advised to consult with
his or her own personal tax, legal and financial advisors regarding his or her
participation in the Plan before taking any action related to the Plan.

 

- 7 - 

 

 

12.           Data Privacy. Participant understands that the Company and the
Employer may hold certain personal information about Participant, including, but
not limited to, Participant’s name, home address and telephone number, date of
birth, social insurance number or other identification number, salary,
nationality, job title, any shares or directorships held in the Company, details
of all Restricted Stock Units or any other entitlement to shares awarded,
canceled, exercised, vested, unvested or outstanding in Participant’s favor
(“Data”), for the exclusive purpose of implementing, administering and managing
the Plan. Participant understands that Data may be transferred to a stock plan
service provider or other third party as may be selected by the Company to
assist the Company with the implementation, administration and management of the
Plan. Participant understands that the recipients of the Data may be located in
the United States or elsewhere, and that a recipient’s country of operations may
have different data privacy laws and protections than Participant’s country of
residence. Participant understands that if Participant resides outside the
United States, Participant may request a list with the names and addresses of
any potential recipients of Data by contacting Participant’s local human
resources representative. Participant authorizes the Company, any stock plan
service provider or other third party selected by the Company and any other
possible recipients which may assist the Company (presently or in the future)
with implementing, administering and managing the Plan to receive, possess, use,
retain and transfer the Data, in electronic or other form, for the sole purpose
of implementing, administering and managing his or her participation in the
Plan. Participant understands that Data will be held only as long as is
necessary to implement, administer and manage Participant’s participation in the
Plan. Participant understands that if Participant resides outside the United
States, Participant may, at any time, view Data, request additional information
about the storage and processing of Data, require any necessary amendments to
Data or refuse or withdraw the consents herein, in any case without cost, by
contacting in writing Participant’s local human resources representative.
Further, Participant understands that he or she is providing the consents herein
on a purely voluntary basis. If Participant does not consent, or if Participant
later seeks to revoke his or her consent, his or her employment status or
service and career with the Employer will not be adversely affected; the only
adverse consequence of refusing or withdrawing Participant’s consent is that the
Company might not be able to grant Participant Restricted Stock Units or other
equity awards or administer or maintain such awards. Therefore, Participant
understands that refusing or withdrawing his or her consent may affect
Participant’s ability to participate in the Plan. Participant hereby explicitly
and unambiguously (i) consents to the collection, use and transfer, in
electronic or other form, of Participant’s Data as described in this Award
Agreement and any other RSU grant materials by and among, as applicable, the
Company, the Employer and any other Parent or Subsidiaries, for the exclusive
purpose of implementing, administering and managing Participant’s participation
in the Plan, (ii) waives any privacy rights that Participant may have with
respect to the Data, (iii) authorizes the Company and the Employer to store and
transmit such information in electronic form, and (iv) authorizes the transfer
of the Data to any jurisdiction that the Company or the Employer consider
appropriate.

 

13.           Address for Notices. Any notice to be given to the Company under
the terms of the Award Agreement will be addressed to the Company, Attention:
President, at the Company’s principal executive office as reflected in its
periodic filings with the Securities and Exchange Commission, or at such other
address as the Company may hereafter designate in writing.

 

14.            Transferability; Domestic Relations Order. Except to the limited
extent provided in Section 6, this Award of Restricted Stock Units and the
rights and privileges conferred hereby will not be transferred, assigned,
pledged or hypothecated in any way (other than by will or by the laws of descent
or distribution or court order, or unless otherwise permitted by the Committee
on a case-by-case basis) and will not be subject to sale under execution,
attachment or similar process. Upon any attempt to transfer, assign, pledge,
hypothecate or otherwise dispose of this Award of Restricted Stock Units, or any
right or privilege conferred hereby, or upon any attempted sale under any
execution, attachment or similar process, this Award of Restricted Stock Units
and the rights and privileges conferred hereby immediately will become null and
void. Notwithstanding the foregoing, upon receiving written permission from the
Board or the Committee, and provided that Participant and the designated
transferee enter into transfer and other agreements required by the Company,
Participant may transfer Participant’s right to receive the distribution of
Shares hereunder, pursuant to a domestic relations order or marital settlement
agreement that contains the information required by the Company to effectuate
the transfer. Participant is encouraged to discuss the proposed terms of any
division of this RSU with the Company prior to finalizing the domestic relations
order or marital settlement agreement to verify that Participant may make such
transfer, and if so, to help ensure the required information is contained within
the domestic relations order or marital settlement agreement.

 

- 8 - 

 

 

15.            Binding Agreement. Subject to the limitation on the
transferability of this Award of Restricted Stock Units contained herein, the
Award Agreement will be binding upon and inure to the benefit of the heirs,
legatees, legal representatives, successors and assigns of the parties hereto.

 

16.            Additional Conditions to Issuance of Shares. If at any time the
Company will determine, in its discretion, that the listing, registration,
qualification or rule compliance of the Shares upon any securities exchange or
under any state, federal or foreign law, the tax code and related regulations or
the consent or approval of any governmental regulatory authority is necessary or
desirable as a condition to the issuance of Shares to Participant (or his or her
estate) hereunder, such issuance will not occur, unless and until such listing,
registration, qualification, rule compliance, consent or approval will have been
completed, effected or obtained free of any conditions not acceptable to the
Company. Where the Company determines that the delivery of the payment of any
Shares will violate federal securities laws or other applicable laws, the
Company will defer delivery until the earliest date at which the Company
reasonably anticipates that the delivery of Shares no longer will cause such
violation. The Company will make all reasonable efforts to meet the requirements
of any such state, federal or foreign law or securities exchange and to obtain
any such consent or approval of any such governmental authority or securities
exchange. Subject to Section 22 of the Award Agreement, the Company reserves the
right to impose other requirements on Participant’s participation in the Plan,
on the Restricted Stock Units and on any Shares acquired upon vesting of the
Restricted Stock Units to the extent the Company determines it is necessary or
advisable for legal or administrative reasons, and to require Participant to
sign any additional agreements or undertakings that may be necessary to
accomplish the foregoing.

 

17.            Plan Governs. The Award Agreement is subject to all terms and
provisions of the Plan. In the event of a conflict between one or more
provisions of this Award Agreement and one or more provisions of the Plan, the
provisions of the Plan will govern.

 

18.            Committee Authority. The Committee will have the power to
interpret the Plan and the Award Agreement and to adopt such rules for the
administration, interpretation and application of the Plan as are consistent
therewith and to interpret or revoke any such rules (including, but not limited
to, the determination of whether or not any Restricted Stock Units have vested).
All actions taken and all interpretations and determinations made by the
Committee in good faith will be final and binding upon Participant, the Company
and all other interested persons. No member of the Committee will be personally
liable for any action, determination or interpretation made in good faith with
respect to the Plan or the Award Agreement.

 

- 9 - 

 

 

19.           Electronic Delivery and Acceptance. The Company may, in its sole
discretion, decide to deliver any documents related to this Award of Restricted
Stock Units or future Restricted Stock Units that may be awarded under the Plan
by electronic means or request Participant’s consent to participate in the Plan
by electronic means. Participant hereby consents to receive such documents by
electronic delivery and agrees to participate in the Plan through any online or
electronic system established and maintained by the Company or a third party
designated by the Company, and consents to the electronic delivery of the
Notice, this Agreement, the Plan, account statements, Plan prospectuses,
financial reports of the Company, and all other documents that the Company is
required to deliver to its security holders (including, without limitation,
annual reports and proxy statements) or other communications or information
related to the Restricted Stock Units and current or future participation in the
Plan. Electronic delivery may include the delivery of a link to a Company
intranet or the internet site of a third party involved in administering the
Plan, the delivery of the document via e-mail or such other delivery determined
at the Company’s discretion. Participant acknowledges that Participant may
receive from the Company a paper copy of any documents delivered electronically
at no cost if Participant contacts the Company by telephone, through a postal
service or electronic mail. Participant further acknowledges that Participant
will be provided with a paper copy of any documents delivered electronically if
electronic delivery fails; similarly, Participant understands that Participant
must provide on request to the Company or any designated third party a paper
copy of any documents delivered electronically if electronic delivery fails.
Also, Participant understands that Participant’s consent may be revoked or
changed, including any change in the electronic mail address to which documents
are delivered (if Participant has provided an electronic mail address), at any
time by notifying the Company of such revised or revoked consent by telephone,
postal service or electronic mail to the chief financial officer of the Company.
Finally, Participant understands that Participant is not required to consent to
electronic delivery.

 

20.           Insider Trading Restrictions/Market Abuse Laws. Participant
acknowledges that, depending on Participant’s country, Participant may be
subject to insider trading restrictions and/or market abuse laws, which may
affect Participant’s ability to acquire or sell the Shares under the Plan during
such times as Participant is considered to have “inside information” or material
non-public information regarding the Company. Any restrictions under these laws
or regulations are separate from and in addition to any restrictions that may be
imposed under any applicable Company insider trading policy. Participant
acknowledges that it is Participant’s responsibility to comply with any
applicable restrictions, and Participant is advised to speak to Participant’s
personal advisors regarding such matters.

 

21.           Imposition of Other Requirements. The Company reserves the right
to impose other requirements on participation in the Plan, on the RSUs and on
any Shares acquired under the Plan or this Award Agreement, to the extent the
Company determines it is necessary or advisable for legal or administrative
reasons, and to require Participant to sign any additional agreements or
undertakings that may be necessary to accomplish the foregoing.

 

- 10 - 

 

 

22.              Clawback or Recoupment. The RSUs, and any compensation paid or
Shaers issued pursuant to the RSU, shall be subject to clawback or recoupment
pursuant to any compensation clawback or recoupment policy adopted by the Board
or the Company, or as may be required by law including without limitation the
Dodd-Frank Wall Street Reform and Cnosumer Protection Act and implementing
regulations thereunder, during the term of Participant’s employment or other
service that is applicable to executive officers, employees, directors or other
service providers of the Company, which policies or law may, in addition to any
other remedies available under such policies or laws, require the cancellation
of Participant’s RSUs (whether vested or unvested) and the recoupment of any
gains realized with respect to Participant’s RSUs. No recovery of compensation
under such a clawback policy or applicable law will be an event giving rise to a
right to voluntarily terminate employment upon a resignation for “good reason,”
or for a “constructive termination” or any similar term under any plan of or
agreement with the Company.

 

23.              Effect on Other Employee Benefit Plans. The value of the RSU
subject to this Award Agreement shall not be included as compensation, earnings,
salaries, or other similar terms used when calculating benefits under any
employee benefit plan (other than the Plan) sponsored by the Company or any
Affiliate except as such plan otherwise expressly provides. The Company
expressly reserves its rights to amend, modify, or terminate any or all of the
employee benefit plans of the Company or any Affiliate.

 

24.              Captions. Captions provided herein are for convenience only and
are not to serve as a basis for interpretation or construction of the Award
Agreement.

 

25.              Agreement Severable. In the event that any provision in the
Award Agreement is held invalid or unenforceable, such provision will be
severable from, and such invalidity or unenforceability will not be construed to
have any effect on, the remaining provisions of the Award Agreement.

 

26.              Modifications to the Award Agreement. The Award Agreement
constitutes the entire understanding of the parties concerning the subjects
covered. Participant expressly warrants that he or she is not accepting the
Award Agreement in reliance on any promises, representations, or inducements
other than those contained herein. Unless otherwise set forth herein,
modifications to the Award Agreement or the Plan can be made only in an express
written contract executed by a duly authorized officer of the Company.
Notwithstanding anything to the contrary in the Plan or the Award Agreement, the
Company reserves the right to revise the Award Agreement as it deems necessary
or advisable, in its sole discretion and without the consent of Participant, to
comply with Section 409A or to otherwise avoid imposition of any additional tax
or income recognition under Section 409A in connection to this Award of
Restricted Stock Units.

 

27.              Amendment, Suspension or Termination of the Plan. By accepting
this Award of Restricted Stock Units, Participant expressly warrants that he or
she has received an Award of Restricted Stock Units under the Plan, and has
received, read and understood a description of the Plan. Participant understands
that the Plan is discretionary in nature, is established voluntarily by the
Company, and may be amended, suspended or terminated by the Company at any time,
to the extent permitted by the Plan.

 

- 11 - 

 

 

28.              Waiver. Participant acknowledges that a waiver by the Company
of breach of any provision of the Award Agreement by Participant shall not
operate or be construed as a waiver of any other provision of the Award
Agreement, or of any subsequent breach by Participant or any other participant.

 

29.              Governing Law and Venue. The Award Agreement will be governed
by the laws of Delaware without giving effect to the conflict of law principles
thereof. For purposes of litigating any dispute that arises under this Award of
Restricted Stock Units or the Award Agreement, the parties hereby submit to and
consent to the exclusive jurisdiction of the federal and states for the judicial
district in which San Diego County, California, is located, and agree that such
litigation will be conducted in the courts of San Diego County, California, or
the federal courts for the district in which San Diego County, California is
located, and no other courts.

 

30.              Language. If Participant has received the Award Agreement or
any other document related to this Award of Restricted Stock Units and/or the
Plan translated into a language other than English and if the meaning of the
translated version is different than the English version, the English version
will control.

 

31.              Capitalization Adjustments. The number of Restricted Stock
Units subject to this Award and the number of Shares deliverable with respect to
such Restricted Stock Unit may be adjusted from time to time for Capitalization
Adjustments as described in the Plan relating to a Capitalization Adjustment.
Participant shall receive no benefit or adjustment to Participant’s Award with
respect to any cash dividend or other distribution that does not result from a
Capitalization Adjustment as described in Section 9(a) of the Plan; provided,
however, that this sentence shall not apply with respect to any Shares that are
delivered to Participant in connection with Participant’s Award after such
shares have been delivered to Participant. Any additional Restricted Stock
Units, Shares, cash or other property that becomes subject to the Award pursuant
to this Section shall be subject, in a manner determined by the Committee, to
the same forfeiture restrictions, restrictions on transferability, and time and
manner of delivery as applicable to the other Restricted Stock Units and Shares
covered by this Award.

 

32.              Code Section 409A. It is the intent of the Award Agreement that
the Award Agreement and all payments and benefits hereunder be exempt from, or
comply with, the requirements of Section 409A so that none of the Restricted
Stock Units provided under the Award Agreement or Shares issuable thereunder
will be subject to the additional tax imposed under Section 409A, and any
ambiguities herein will be interpreted to be so exempt or so comply. Each
payment payable under the Award Agreement is intended to constitute a separate
payment for purposes of Section 409A (including U.S. Treasury Regulation
Section 1.409A-2(b)(2)). For purposes of this Award Agreement, a termination of
employment will be determined consistent with the rules relating to a
“separation from service” as defined in Section 409A. Notwithstanding anything
else provided herein, to the extent any payments provided under this Award
Agreement in connection with Participant’s termination of employment constitute
deferred compensation subject to Section 409A, and Participant is deemed at the
time of such termination of employment to be a “specified employee” under
Section 409A, then such payment shall not be made or commence until the earlier
of (i) the expiration of the six-month period measured from Participant’s
separation from service from the Company or (ii) the date of Participant’s death
following such a separation from service; provided, however, that such deferral
shall only be effected to the extent required to avoid adverse tax treatment to
Participant including, without limitation, the additional tax for which
Participant would otherwise be liable under Section 409A(a)(1)(B) in the absence
of such a deferral. To the extent any payment under this Award Agreement may be
classified as a “short-term deferral” within the meaning of Section 409A, such
payment shall be deemed a short-term deferral, even if it may also qualify for
an exemption from Section 409A under another provision of Section 409A. Each
separate payment pursuant to this Award Agreement is intended to constitute a
separate payment for purposes of Section 1.409A-2(b)(2) of the Treasury
Regulations.

 

- 12 - 

 